Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John James McGlew on 12/21/2021.
The application has been amended as follows: 
Amend claim 11 as follows:
 	11. (Currently Amended) The method as claimed in claim 1 [[10]], wherein the at least one deformation roller is rotatably mounted on a tool main body and the at least one deformation roller is radially displaceable relative to the tool main body.
Amend claim 12 as follows: 	12. (Currently Amended)  A method as claimed in claim 1, wherein producing the axial grooves comprises the following steps:
	moving [[a]] the tool, having the at least one deformation roller, along the central longitudinal axis, such that the at least one deformation roller plastically deforms the cylinder bore for forming a first part of the axial grooves;

	moving the tool along the central longitudinal axis such that the at least one deformation roller plastically deforms the cylinder bore for forming a second part of the axial grooves.
Amend claim 17 as follows:
17. (Currently Amended) The method as claimed in claim 1 [[10]], wherein the at least one deformation roller plastically deforms the at least one associated groove web for producing the axial grooves.
CANCEL Claims 13-14, 19-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:Applicant’s arguments in view of the amended claims are persuasive. Although Keasler teaches the correct orientation of a deformation roller, Keasler’s apparatus would need to be modified to perform the method as claimed and thus the prior art of record does not disclose nor render obvious the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726